Citation Nr: 1444132	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold injury to the bilateral feet and ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a travel Board hearing in his November 2012 substantive appeal.  He was scheduled for an August 2014 hearing; however, the Veteran did not appear.  The Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no probative competent and credible evidence establishing that the Veteran currently has residuals of cold injury to the bilateral feet and ankles related to or as a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injury to the bilateral feet and ankles have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a letter sent to the Veteran in June 2011, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2012 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the June 2011 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a report of VA examination, and statements from the Veteran and his representative.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for residuals of cold injury to the bilateral feet and ankles.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities, such as an organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for residuals of cold injury to the bilateral feet and ankles on the basis that the condition is related to his period of active service.  Specifically, he asserts that he developed the condition due to his exposure to cold weather during his active duty service at Loring Air Force Base in Limestone, Maine.  The Veteran has reported that his job duties required him to work outside in the cold while maintaining aircraft on the flight lines.  The Veteran's DD Form 214 confirms that he served as a jet engine mechanic.  In his December 2010 claim, the Veteran complained of numbness and discomfort in extreme temperatures.  In his August 2012 notice of disagreement, the Veteran contended that his symptoms began in the mid-1900s.  Finally, in his November 2012 VA Form 9, substantive appeal, the Veteran stated that he had symptoms as early as the 1980s but that he did not seek treatment at that time.  

The Veteran's service treatment records are negative for any indication that he complained of or was treated for any cold weather injuries in service.  Indeed, a thorough review of the Veteran's service treatment records show that with regard to his bilateral lower extremities, he sought treatment for calluses, a twisted ankle, and dermatophytosis of his feet.  However, there is no indication that he ever sought treatment for cold weather injuries.  Furthermore, at each of the Veteran's examinations during service, he denied any foot trouble and did not note any problems related to his bilateral feet or ankles.  No neurological abnormalities were noted on any of the Veteran's examinations.  

A review of the Veteran's post-service VA treatment records show that he reported "cold intolerance" in his legs in May 2001.  Then, in November 2002, a treatment note shows that the Veteran complained of bilateral foot pain, stating that his feet had a "burning pain" and that they felt "like blocks of ice."  Then, in April 2003, the Veteran again reported a burning feeling in his feet; he stated that his feet burn when they are cold, and that he sometimes uses a heating pad to alleviate the symptoms.  He stated that the feet feel warm to the touch but feel "very cold" to him.  He also reported a tingling and burning sensation and said that he mostly experiences the problem when he is relaxing at night.  Upon examination, the nurse noted that the Veteran's feet felt slightly colder than the ankles and legs, but otherwise that the feet looked normal.  The nurse's assessment and plan noted "neuralgia of fingers and feet" and further stated that it "could be related to" the Veteran's history of cold weather exposure.  Furthermore, the nurse noted that because the symptoms are bilateral, it is less likely that they are related to his spine.  The Veteran's VA treatment records also show he has complained of and sought treatment for left foot pain, which has been attributed to a heel spur, intermittently from November 2007 to January 2013.

The Veteran was afforded a VA cold injury protocol in May 2012 in conjunction with his claim for service connection.  The examiner reviewed the claims file and noted that there were no indications of any cold injuries to the feet or lower legs in service or at separation.  The examiner also noted the Veteran's contention that he was exposed to the cold in service.  The Veteran denied discoloration, blistering, and severe pain to the bilateral lower extremities; he also told the examiner that he did not seek treatment for the bilateral lower extremity condition at any time in service.  The Veteran stated that in ambient temperatures less than 70 degrees, his feet get cold and ache with occasional tingling.  He denied numbness, chronic pain, fungal infections, breakdown or ulceration of frostbite scars, disturbances in nail growth, skin cancer, arthritis, edema, changes in skin color, skin thickening, and sleep disturbances related to his feet.  The Veteran reported "cold feeling," occasional tingling, and pain when exposed to cold.  

The Veteran's feet appeared normal upon examination.  He noted the Veteran's subjective complaints of pain and numbness.  The examiner also noted that the Veteran had decreased light touch sensation to both soles, but normal sensation to vibration of feet and lower legs.  Furthermore the Veteran was able to complete "repeated" stands up and sits down without arm help; he was also able to do bilateral foot rocking and normal heel and toe walk.  There were no objective signs of pain or stiffness, deformity or swelling of any joints, or decreased range of motion.  There was also no evidence of pes planus, callus, pain on manipulation of joints, or loss of tissues.  The examiner diagnosed the Veteran with subjective cold sensitivity of both feet and distal lower legs.  Then, he opined that the Veteran's current cold sensitivity of the bilateral lower extremities is less likely than not related to cold exposure in service.  By way of rationale, the examiner explained that the Veteran's claims file shows no documentation of complaints of any cold injury of the bilateral feet or lower legs.  The Veteran reported that the current symptoms began in the mid-1990s and the examiner pointed out that the Veteran separated from active duty in 1964.  

The Board notes that there are conflicting opinions of record insofar that the April 2003 nurse stated that the Veteran's neuralgia of the fingers and feet "could be related to" the Veteran's history of cold weather exposure and the May 2012 physician opined that the Veteran's cold sensitivity of the bilateral lower extremities is not related to service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the May 2012 physician's opinion is highly probative to the questions at hand.  The medical opinion relied on a complete and thorough examination and review of the Veteran's record, to include the Veteran's entire service treatment records and claims file.  The report was the product of a thorough review of the pertinent evidence.  Additionally, the examiner provided a thorough rationale to support his opinion that the Veteran's current cold sensitivity of the bilateral lower extremities is not etiologically related to the Veteran's period of service, to include his exposure to cold therein.  It is clear that the examiner took all relevant factors in giving his opinion.  Thus, given the thoroughness of the examination and opinion provided by this examiner, the opinion is provided much probative weight.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

By contrast, the statement provided by the Veteran's VA nurse in the April 2003 record is afforded less probative weight.  It also appears a June 2005 problem list noting "neuropathy of the feet secondary to frostbite" is based on this prior treatment record.  In the 2003 opinion, the nurse merely stated that the Veteran's neuralgia of the fingers and feet "could be related" to his history of cold weather exposure.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, there is no indication from the treatment record that the assessment was based on a review of the Veteran's service treatment records which contain such relevant information as the condition of the Veteran's lower extremities during active duty service and after service.  The Board also finds that the results from a cold injury protocol inherently more probative because the specialized examination is for the purpose of identifying the nature and etiology of cold injuries.  Thus, the opinion provided by the nurse and the notation in the problem list cannot provide the basis upon which the Veteran's claim is granted.

The Board notes that the Veteran maintains that his bilateral cold sensitivity of the bilateral lower extremities is related to his period of active service.   While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on complex medical matters requiring medical expertise, such as the diagnosis of residuals of cold injury to the bilateral feet and ankles, and the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis and etiology of symptoms related to bilateral cold sensitivity of the bilateral lower extremities.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of cold injury residuals or cold sensitivity of the bilateral lower extremities.  Thus, the persuasive value of his lay contentions is low because the overall factual picture is complex.  The Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his bilateral lower extremity cold sensitivity is related to his period of service, to include his exposure to cold weather therein.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current cold sensitivity of the bilateral lower extremities is not related to his period of service, to include the cold weather he experienced therein, and did not manifest within a year of his discharge from service.  Accordingly, service connection for residuals of cold injury or bilateral foot sensitivity is not warranted on any basis. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for residuals of cold injury to the bilateral feet and ankles is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


